 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
         DENISE A. F.,1                    ) NO. CV 18-5180-KS
11                                         )
                             Plaintiff,
12                 v.                      )
                                           ) MEMORANDUM OPINION AND ORDER
13                                         )
         ANDREW M. SAUL, Commissioner )
14
         of Social Security,               )
15                           Defendant.    )
16       _________________________________ )
17
18                                                 INTRODUCTION
19
20             Plaintiff filed a Complaint on June 12, 2018, seeking review of the denial of her
21       application for Disability Insurance Benefits (“DIB”) pursuant to Title II of the Social Security
22       Act. (Dkt. No. 1.) The parties have consented, pursuant to 28 U.S.C. § 636(c), to proceed
23       before the undersigned United States Magistrate Judge. (Dkt. Nos. 8, 13.) On April 1, 2019,
24       the parties filed a Joint Stipulation. (Dkt. No. 24 (“Joint Stip.”).) Plaintiff seeks an order
25       reversing the Commissioner’s decision with an award of disability benefits. (Joint Stip. at 33-
26       34.) The Commissioner requests that the ALJ’s decision be affirmed or, in the alternative, that
27
     1
            Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
28   Committee on Court Administration and Case Management of the Judicial Conference of the United States.

                                                               1
 1       the matter be remanded for further administrative proceedings. (Id. at 34-35.) The Court has
 2       taken the matter under submission without oral argument.
 3
 4                         SUMMARY OF ADMINISTRATIVE PROCEEDINGS
 5
 6             On July 21, 2014, Plaintiff filed an application for DIB. (Administrative Record (“AR”)
 7       15, 187-88.) Plaintiff alleged disability beginning on June 26, 2014 because of diabetes type
 8       two, degenerative disc disease of the cervical and lumbar spines, anxiety, depression, and
 9       diabetic neuropathy. (AR 71, 84.)2 After the Commissioner initially denied Plaintiff’s
10       applications (AR 71-83; 84-95), Plaintiff requested a hearing (AR 109-10). At an initial
11       hearing held on January 12, 2017, at which Plaintiff appeared with counsel, an Administrative
12       Law Judge (“ALJ”) heard testimony from Plaintiff, a medical expert, and a vocational expert.
13       (AR 517-74.) A supplemental hearing was held on March 9, 2017. (AR 30-70.) Plaintiff’s
14       counsel appeared at the supplemental hearing without Plaintiff, who waived her right to appear
15       because she was recovering from a cervical spine fusion performed one month earlier. (AR
16       32-33.) During the supplemental hearing, the ALJ heard testimony from a medical expert and
17       a vocational expert. (AR 30-70.) On June 22, 2017, the ALJ issued an unfavorable decision
18       denying Plaintiff’s application for DIB. (AR 15-24.) On May 24, 2018, the Appeals Council
19       denied Plaintiff’s request for review. (AR 1-6.)
20
21                             SUMMARY OF ADMINISTRATIVE DECISION
22
23             Applying the five-step sequential evaluation process, the ALJ made the following
24       findings. The ALJ made an initial finding that Plaintiff met the insured status requirements of
25       the Social Security Act through December 31, 2017. (AR 17.) The ALJ found at step one that
26       Plaintiff had not engaged in substantial gainful activity since her alleged disability onset date
27
     2
              Plaintiff was 58 years old on her alleged disability onset date (AR 71, 84) and thus met the agency’s definition of
28   a person of advanced age. See 20 C.F.R. § 404.1563(e).

                                                                  2
 1   of June 26, 2014. (Id.) At step two, the ALJ found that Plaintiff had the following severe
 2   impairments: “degenerative disc disease of the lumbar and cervical spine, status-post lumbar
 3   fusion in July 2015 and cervical fusion in February 2017.” (Id. (internal citations omitted).)
 4   At step three, the ALJ found that Plaintiff did not have an impairment or combination of
 5   impairments that met or medically equaled the severity of any impairments listed in 20 C.F.R.
 6   part 404, subpart P, appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). (AR 19.)
 7   The ALJ then determined that Plaintiff had the residual functional capacity (“RFC”) to perform
 8   “sedentary work” as follows:
 9
10         [She] can lift and/or carry less than 10 pounds occasionally. She must shift
11         position for two to three minutes every hour of sitting while remaining at the
12         workstation. In addition, she can occasionally perform postural activities.
13
14   (AR 19.)
15
16         At step four, the ALJ found that Plaintiff could perform her past relevant work as an
17   appointment clerk and billing clerk, as generally performed in the economy. (AR 24.)
18   Accordingly, the ALJ concluded that Plaintiff was not disabled within the meaning of the
19   Social Security Act. (Id.)
20
21                                    STANDARD OF REVIEW
22
23         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to determine
24   whether it is free from legal error and supported by substantial evidence in the record as a
25   whole. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). “Substantial evidence is ‘more than
26   a mere scintilla but less than a preponderance; it is such relevant evidence as a reasonable mind
27   might accept as adequate to support a conclusion.’” Gutierrez v. Comm’r of Soc. Sec., 740
28   F.3d 519, 522-23 (9th Cir. 2014) (citations omitted). “Even when the evidence is susceptible

                                                    3
 1   to more than one rational interpretation, we must uphold the ALJ’s findings if they are
 2   supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,
 3   1111 (9th Cir. 2012) (citation omitted).
 4
 5         Although this Court cannot substitute its discretion for the Commissioner’s, the Court
 6   nonetheless must review the record as a whole, “weighing both the evidence that supports and
 7   the evidence that detracts from the Commissioner’s conclusion.” Lingenfelter v. Astrue, 504
 8   F.3d 1028, 1035 (9th Cir. 2007) (citation omitted); Desrosiers v. Sec’y of Health & Human
 9   Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citation omitted). “The ALJ is responsible for
10   determining credibility, resolving conflicts in medical testimony, and for resolving
11   ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (citation omitted).
12
13         The Court will uphold the Commissioner’s decision when the evidence is susceptible to
14   more than one rational interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)
15   (citation omitted). However, the Court may review only the reasons stated by the ALJ in his
16   decision “and may not affirm the ALJ on a ground upon which he did not rely.” Orn, 495 F.3d
17   at 630 (citing Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). The Court will not
18   reverse the Commissioner’s decision if it is based on harmless error, which exists if the error
19   is “‘inconsequential to the ultimate nondisability determination,’ or that, despite the legal error,
20   ‘the agency’s path may reasonably be discerned.’” Brown-Hunter v. Colvin, 806 F.3d 487,
21   492 (9th Cir. 2015) (citations omitted).
22
23                                            DISCUSSION
24
25         The parties raise four issues: (1) whether the ALJ erred in finding that Plaintiff did not
26   have a “severe” mental impairment; (2) whether the ALJ erred in the assessment of the medical
27   opinion evidence in the record regarding Plaintiff’s physical limitations; (3) whether the ALJ
28   erred in rejecting Plaintiff’s testimony regarding her subjective symptoms and functional

                                                     4
 1   limitations; and (4) whether the ALJ erred in finding that Plaintiff has the ability to perform
 2   her past relevant work. (Joint Stip. at 3.)
 3
 4   I.    The ALJ Erred In Assessing Plaintiff’s Mental Impairment (Issue One)
 5
 6         A.     Legal Standard
 7
 8         Step two of the Commissioner’s five-step evaluation requires the ALJ to determine
 9   whether an impairment is severe or not severe. See 20 C.F.R. § 404.1520(a). The Social
10   Security Regulations and Rulings, as well as case law applying them, discuss the step two
11   severity determination in terms of what is “not severe.” An impairment is not severe if it does
12   not significantly limit the claimant’s physical or mental ability to do basic work activities. See
13   20 C.F.R. § 404.1520(c). In other words, an impairment is not severe “when medical evidence
14   establishes only a slight abnormality or combination of slight abnormalities which would have
15   no more than a minimal effect on an individual’s ability to work.” Yuckert v. Bowen, 841 F.2d
16   303, 306 (9th Cir. 1988) (citing Social Security Ruling (“SSR”) 85-28) (emphasis in original).
17   For mental impairments, examples of basic work activities are the ability to understand, carry
18   out, and remember simple instructions; the use of judgment; the ability to respond
19   appropriately to supervision, coworkers, and usual work situations; and the ability to deal with
20   changes in a routine work setting. See SSR 85-28, 1985 WL 56856, at *3.
21
22         Plaintiff’s step two argument involves the ALJ’s assessment of the opinions of a treating
23   physician and an examining physician. There are three categories of physicians: treating
24   physicians, examining physicians, and non-examining physicians. Lester v. Chater, 81 F.3d
25   821, 830 (9th Cir. 1995). Treating physician opinions should be given more weight than
26   examining or non-examining physician opinions. Orn, 495 F.3d at 632. This is because a
27   treating physician “is employed to cure and has a greater opportunity to know and observe the
28   patient as an individual.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation

                                                    5
 1   omitted). If the treating physician’s opinion is not contradicted by another doctor, it may be
 2   rejected only if the ALJ provides “clear and convincing reasons supported by substantial
 3   evidence in the record.” Orn, 495 F.3d at 632. If the treating physician’s opinion is
 4   contradicted by another doctor, it may be rejected only by “specific and legitimate reasons
 5   supported by substantial evidence in the record.” Id. The same standard applies for an
 6   examining physician’s opinion: an uncontradicted opinion requires clear and convincing
 7   reasons supported by substantial evidence in the record, while a contradicted opinion requires
 8   specific and legitimate reasons supported by substantial evidence in the record. See Lester, 81
 9   F.3d at 830-31.
10
11         B.     Background
12
13         Dr. Stephen Erhart, an examining psychiatrist, performed a complete psychiatric
14   evaluation of Plaintiff in August 2014. (AR 313-18.) Although the evaluation did not include
15   a review of medical records, it included an interview and a mental status examination. (Id.)
16   During the interview, Plaintiff stated that she had “irrational fears,” including a fear that she
17   would have an accident while driving. (AR 314.) She reported compulsive behavior such as
18   “checking,” which apparently explained her decision to stop working due to “obsessive-
19   compulsive disorder.” (Id.)
20
21         Upon mental status examination, Dr. Erhart found that, inter alia, Plaintiff’s “mood was
22   apprehensive,” her “affect was restricted,” and her thought content included “susceptibility to
23   irrational fears as well as accompanying indecisiveness and compulsive behaviors.” (AR 316-
24   17.) Dr. Erhart also found that Plaintiff “describes phobic avoidance as well a restricted sense
25   of optimism.” (AR 317.) Otherwise, the mental status examination was unremarkable. (AR
26   316-17.) Dr. Erhart diagnosed an obsessive-compulsive disorder and an anxiety disorder not
27   otherwise specified. (AR 317.) As for mental limitations, Dr. Erhart stated that Plaintiff’s
28   “ability to comply with job rules, such as safety and attendance, was severely impaired by

                                                    6
 1   irrational avoidance behaviors primarily impacting driving.” (AR 317.) Dr. Erhart further
 2   stated that Plaintiff’s “ability to respond to changes in a routine work setting was moderately
 3   impaired by indecision.” (Id.)
 4
 5         Dr. Salvador Arella was Plaintiff’s treating psychiatrist beginning in June 2015. (AR
 6   490.) Upon initial examination, Dr. Arella found no abnormalities and found Plaintiff to be
 7   “intact” in areas of orientation, memory, concentration, attention, judgment, and insight. (AR
 8   490-91.) Dr. Arella diagnosed Plaintiff with a panic disorder without agoraphobia, and
 9   prescribed Wellbutrin, Remeron, and Xanax. (AR 491.) He later added prescriptions for
10   Lamictal, Diazepam, and Clonazepam. (AR 492.) In November 2016, during an office visit,
11   Dr. Arella observed that Plaintiff was alert, oriented, and well-dressed; that her cognition was
12   intact; that her speech was clear and understandable; that she denied hallucinations and
13   paranoia; and that she was not a risk to herself or others. (AR 472.)
14
15         On the same day as the office visit in November 2016, Dr. Arella completed a mental
16   residual functional capacity assessment. (AR 494-96.) Dr. Arella stated that Plaintiff’s mental
17   problems began in approximately 2011 and that she was “markedly” impaired in most of the
18   mental functioning areas listed in the assessment. (AR 494-95.) By way of explanation, Dr.
19   Arella wrote the following:
20
21         In my opinion [Plaintiff] does not have the ability to focus due to anxiety and fear.
22         She exhibits a confused thinking process. Her short term memory is affected. At
23         times she has an unreasonable fear of everyday life activities, such as driving,
24         walking, shopping, etc. She has a great fear of earthquakes and therefore she
25         cannot use elevators, and she has great anxiety in high rise buildings or freeway
26         overpasses. There are some days she cannot drive at all due to fear and anxiety.
27   //
28   //

                                                    7
 1           In my opinion, anxiety, fear and depression, plus constant physical pain, strain her
 2           limitations to function in a work setting. She has a fear of the public in general,
 3           fear of being in a crowd, emotionally uneasy in dealing with people. She does not
 4           have a support group in her personal life.
 5
 6           Some medications may make it unsafe for her to drive. Depression and anxiety
 7           require medication in order to facilitate an attempt to normalize her life.
 8
 9   (AR 496.)
10
11           Dr. Heather Barrons and Dr. Robert Liss, non-examining state agency physicians,
12   reviewed Plaintiff’s medical record as it related to her mental allegations. (AR 78, 90.) In
13   pertinent part, Dr. Barrons noted that although Plaintiff reported she left her job because of
14   obsessive-compulsive disorder, she received no treatment for it. (AR 78.) Dr. Barrons also
15   noted that Plaintiff’s examination by Dr. Erhart was within normal limits other than an
16   “apprehensive” mood, and that her activities of daily living were intact. (Id.) Finally, Dr.
17   Barrons noted that Plaintiff made inconsistent statements about driving, that her activities
18   included shopping and managing finances, and that she reported she can follow instructions.
19   (Id.)    Thus, Dr. Barrons recommended that the Commissioner find Plaintiff’s mental
20   impairment to be “non-severe.” (Id.) Dr. Liss agreed. (AR 90.)
21
22           C.     Analysis
23
24           The ALJ determined that although Plaintiff had a medically determinable mental
25   impairment of an anxiety disorder, it was not severe. (AR 18.) Instead, the ALJ found at step
26   two that Plaintiff’s severe impairments consisted only of the disorders of her cervical and
27   lumbar spines. (AR 17.) The ALJ then proceeded to steps three and four. (AR 19, 23.)
28   //

                                                      8
 1          As an initial matter, Plaintiff’s characterization of this issue as a step two issue arguably
 2    is misplaced. Because Plaintiff prevailed at step two (but with fewer impairments than she
 3    had alleged), her claim of prejudicial error from step two is meritless. See Buck v. Berryhill,
 4    869 F.3d 1040, 1049 (9th Cir. 2017) (holding that because step two was decided in the
 5    claimant’s favor, he was not prejudiced); see also Loader v. Berryhill, 722 F. App’x 653, 654-
 6    55 (9th Cir. 2018) (where the claimant prevailed at step two, and his case proceeded to the
 7    remaining steps on the basis of “other” severe impairments, “it made no difference for the
 8    ALJ’s ensuing analysis whether his medically determinable depression was previously
 9    considered ‘severe’”). Instead, the question is whether, as Plaintiff ultimately alleges, the
10    ALJ’s ensuing analysis properly accounted for the limitations caused by her medically
11    determinable mental impairment, as reflected in the opinions of Dr. Erhart and Dr. Arella. See
12    Loader, 722 F. App’x at 655 (finding that, where a claimant prevailed beyond step two, the
13    issue was whether the limitations from her depression were properly considered, even though
14    it was categorized as non-severe) (citing 20 C.F.R. § 404.1545(a)(2) (“We will consider all of
15    your medically determinable impairments of which we are aware, including your medically
16    determinable impairments that are not ‘severe[.]’”)).
17
18          In assessing the limitations caused by Plaintiff’s anxiety disorder, the ALJ gave “little
19    weight” to Dr. Erhart’s opinion (AR 22), “little weight” to Dr. Arella’s opinion (AR 22-23),
20    and “great weight” to Dr. Barrons’s and Dr. Liss’s opinions (AR 18). Plaintiff disputes the
21    ALJ’s analysis of Dr. Erhart’s and Dr. Arella’s opinions. (Joint Stip. at 7-9.) To discount their
22    opinions, which conflicted with the opinions of the state agency physicians, the ALJ was
23    required to state specific and legitimate reasons supported by substantial evidence in the
24   record. See Lester, 81 F.3d at 830-31. As discussed below, the ALJ’s reasons were legally
25   sufficient as to Dr. Arella but not as to Dr. Erhart.
26   //
27   //
28   //

                                                      9
 1                1.     Dr. Arella
 2
 3         The ALJ gave little weight to Dr. Arella’s opinion for two reasons. (AR 22-23.) First,
 4   the ALJ found that Dr. Arella’s extreme restrictions were “inconsistent with the record as a
 5   whole and unsupported by explanation, internal evidence, or the doctor’s own treating records,
 6   which repeatedly indicate that her condition is stable — including on the date he completed
 7   his medical source statement.” (AR 22.) This was a specific and legitimate reason based on
 8   substantial evidence. An ALJ may give minimal weight to a treating physician’s opinion that
 9   conflicts with the medical record as a whole. See Batson v. Commissioner of Social Security
10   Administration, 359 F.3d 1190, 1195 (9th Cir. 2004). Nothing in the record was consistent
11   with Dr. Arella’s assessment of several “marked” limitations in Plaintiff’s mental functioning.
12   As the ALJ explained, on the same day Dr. Arella completed that assessment, Plaintiff’s
13   mental status examination was wholly unremarkable. (AR 471-72.) Moreover, Dr. Arella’s
14   explanation that Plaintiff exhibited problems in thinking and memory was contradicted by his
15   notes showing she was “intact” in these areas. (AR 491.)
16
17         Second, the ALJ found that Dr. Arella “relates his assessment to approximately 2011
18   [AR 494], yet he did not begin treating [Plaintiff] until June 2015 [AR 490].” (AR 22.) This
19   also was a specific and legitimate reason based on substantial evidence. “After-the-fact
20   psychiatric diagnoses are notoriously unreliable.” Vincent v. Heckler, 739 F.2d 1393, 1395
21   (9th Cir. 1984). The record contained no evidence suggesting that Plaintiff’s mental problems
22   began in approximately 2011.
23
24                2.     Dr. Erhart
25
26         The ALJ gave the following explanation for giving less weight to Dr. Erhart’s opinion:
27   “The doctor examined the claimant on a single occasion and did not review any of her medical
28   records [AR 314]. In addition, his assessment appears to rely on [Plaintiff’s] subjective

                                                  10
 1   complaints and is inconsistent with her activities of daily living and minimal treatment.” (AR
 2   18.) The Court considers each part of this explanation in turn.
 3
 4         First, the fact that Dr. Erhart examined Plaintiff on a single occasion and did not review
 5   any of her medical records was not a significant and legitimate reason. Examining physicians
 6   usually only see a claimant once. See Sorrell v. Colvin, 2015 WL 1152781, at *7 (N.D. Cal.
 7   Mar. 13, 2015) (“Others district courts have found the fact a physician examined a claimant
 8   only once is not a specific and legitimate reason to reject the opinion.”) (collecting cases).
 9   Moreover, the fact that Dr. Erhart did not review any of Plaintiff’s medical records is not a
10   specific and legitimate reason in the context here. No mental health records were available for
11   Dr. Erhart to review: Dr. Erhart examined Plaintiff in August 2014 (AR 313), but Plaintiff did
12   not begin receiving mental health treatment until June 2015 (AR 490).
13
14         Second, the ALJ’s finding that Dr. Erhart’s assessment appeared to rely on Plaintiff’s
15   subjective complaints is also not a specific and legitimate reason supported by substantial
16   evidence. To the extent Dr. Erhart considered Plaintiff’s subjective complaints, it was
17   expected given the nature of the examination. See Buck, 869 F.3d at 1049 (“Diagnoses will
18   always depend in part on the patient’s self-report, as well as on the clinician’s observations of
19   the patient. But such is the nature of psychiatry.”). In any event, Dr. Erhart did not rely solely
20   on Plaintiff’s subjective complaints, but also conducted a clinical interview and a mental status
21   examination (AR 314-17), which are objective medical measures. See Buck, 869 F.3d at 1049
22   (“Dr. Kenderdine also conducted a clinical interview and a mental status evaluation. These
23   are objective measures and cannot be discounted as a ‘self-report.’”); Ryan v. Comm’r of Soc.
24   Sec., 528 F.3d 1194, 1199-1200 (9th Cir. 2008) (psychiatric evaluation was not based on the
25   claimant’s subjective complaints where there was a “Mental Status Examination” portion of
26   the exam where the psychiatrist recorded several of his own clinical observations); Still v.
27   Berryhill, 756 F. App’x 746, 746-47 (9th Cir. 2019) (“Clinical interviews and mental status
28   evaluations are objective measures that cannot be discounted as a self-report.”) (quoting Buck,

                                                    11
 1   869 F.3d at 1049) (internal quotation marks omitted). Although the Commissioner contends
 2   that the only objective finding was an “apprehensive mood” (Joint Stip. at 12), this is incorrect;
 3   Dr. Erhart also found that Plaintiff’s “affect was restricted” and that her thought content
 4   included “susceptibility to irrational fears as well as accompanying indecisiveness and
 5   compulsive behaviors.” (AR 316-17.)
 6
 7         Third, the ALJ’s statement that Dr. Erhart’s opinion is inconsistent with her activities of
 8   daily living and minimal treatment, without elaboration, is too general to be considered
 9   adequately explained. See Morinsky v. Astrue, 458 F. App’x 640, 641 (9th Cir. 2011) (finding
10   an inadequate discussion of a critical part of an examining psychiatrist’s opinion where “the
11   ALJ’s rationale [was] implied” regarding the claimant’s daily activities). Even if the Court
12   were to try to discern the agency’s path to this finding, see Brown-Hunter, 806 F.3d at 492, it
13   would not reveal a sufficient reason to reject Dr. Erhart’s opinion, based on the activities of
14   daily living and minimal treatment upon which the ALJ apparently relied. The activity of daily
15   living that Dr. Erhart found to be compromised was driving (AR 317), which was consistent
16   with evidence that Plaintiff left her last job because she reportedly could not drive to the job
17   location (AR 555) and generally avoided driving (AR 251). Plaintiff’s treatment, at various
18   times, consisted of Wellbutrin, Remeron, Xanax, Lamictal, Diazepam, and Clonazepam (AR
19   491-92), which are not considered conservative treatments. See Carden v. Colvin, 2014 WL
20   839111, at *2-*3 (C.D. Cal. Mar. 4, 2014) (collecting cases). Thus, this was not a specific and
21   legitimate reason based on substantial evidence to reject the treating physician’s opinion.
22
23         Finally, the opinions of the non-examining state agency physicians, Dr. Barrons and Dr.
24   Liss, did not constitute substantial evidence that was sufficient to reject Dr. Erhart’s opinion.
25   The state agency physicians did not examine Plaintiff or rely on any independent clinical
26   findings that Dr. Erhart did not consider. See Haagenson v. Colvin, 656 F. App’x 800, 802
27   (9th Cir. 2016) (“Here, the two state physicians never even examined Haagenson, and they did
28   not rely on any independent clinical findings in forming their opinions. Accordingly, their

                                                    12
 1   opinions do not constitute substantial evidence justifying the rejection of [the treating
 2   physician’s] opinion.”).
 3
 4   II.   Remand For Further Administrative Proceedings Is Warranted
 5
 6         The ALJ did not state specific and legitimate reasons based on substantial evidence to
 7   reject the examining psychiatrist’s opinion. Because the examining psychiatrist’s opinion
 8   potentially could change the ALJ’s remaining findings for steps three to four and the residual
 9   functional capacity determination, it is unnecessary to address Plaintiff’s remaining
10   arguments. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because we remand
11   the case to the ALJ for the reasons stated, we decline to reach this alternative ground for
12   remand.”); Marcia v. Sullivan, 900 F.2d 172, 177 n.6 (9th Cir. 1990) (“Because we remand
13   for reconsideration of step three, we do not reach the other arguments raised.”). Moreover,
14   the Court rejects Plaintiff’s argument that she is entitled to an award of benefits because
15   evidence from the record should be credited as true. (Joint Stip. at 33-34.) The record raises
16   outstanding factual issues about Plaintiff’s level of functioning, rendering it inappropriate to
17   credit any evidence in the record as true. See Leon v. Berryhill, 880 F.3d 1041, 1046 (9th Cir.
18   2017) (crediting evidence as true where factual issues are outstanding is inappropriate because
19   “this reverses the required order of analysis”) (quoting Dominguez v. Colvin, 808 F.3d 403,
20   409 (9th Cir. 2015)). Upon remand, the ALJ is not precluded from reassessing any evidence,
21   including the examining psychiatrist’s opinion.
22
23                                          CONCLUSION
24
25         Accordingly, for the reasons stated above, IT IS ORDERED that the decision of the
26   Commissioner is REVERSED AND REMANDED for further administrative proceedings
27   consistent with this Order.
28   //

                                                   13
 1        IT IS FURTHER ORDERED that the Clerk of the Court shall serve copies of this
 2   Memorandum Opinion and Order and the Judgment on counsel for plaintiff and counsel for
 3   defendant.
 4
 5        LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
 7   DATE: November 26, 2019
 8                                                 ____________________________________
 9                                                         KAREN L. STEVENSON
                                                   UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              14
